 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EIGHTH AMENDMENT TO
 
LOAN AND SECURITY AGREEMENT
 
 
This Eighth Amendment to Loan and Security Agreement (this “Amendment”) is dated
as of the 11th day of August, 2010, and is made by and among EMCORE Corporation,
a New Jersey corporation (“Borrower”), Bank of America, N.A. (“Lender”), and the
other Obligors party to that certain Loan and Security Agreement dated
September 26, 2008 (as amended, modified, supplemented or restated from time to
time, the “Agreement”).  Borrower, Lender and such other Obligors now desire to
amend the Agreement as provided herein, subject to the conditions set forth
herein.  Capitalized terms used in this Amendment and not otherwise defined
herein have the meanings given to such terms in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Borrower, such other Obligors
and Lender agree as follows:
 
1. Obligors acknowledge that Events of Default have occurred under the Agreement
by reason of Obligors’ failure, as of June 30, 2010, to cause Borrower and its
Subsidiaries to maintain the minimum EBITDA required by Section 14(b) of the
Agreement (the “Specific Event of Default”).  Obligors further acknowledge that
as a result of such Specific Event of Default, Lender has the right to
immediately exercise all rights and remedies available under the Agreement,
related documents and applicable law, including but not limited to the right to
cease making loans and advances to Borrower, the right to demand and collect all
of Obligors’ outstanding Liabilities, and the right to exercise its remedies
with respect to the Collateral securing such Liabilities.
 
2. The Specific Event of Default is hereby waived by Lender.  The foregoing
waiver does not constitute a waiver of any other Event of Default now existing
or hereafter arising, whether known or unknown by Lender.  In addition, Lender’s
waiver does not represent any amendment of any provision of the Agreement.  The
Agreement, as modified by this Amendment, remains in full force and effect, and
Lender expects Obligors to comply with all of its provisions.
 
3. Effective as of March 31, 2010, subsection 14(b) of the Agreement is amended
to read in its entirety as follows:
 
“No Obligor shall permit the EBITDA of Borrower and its Subsidiaries to be less
than the amount set forth below for the corresponding period set forth below:
 
      Fiscal Quarter                                          Minimum EBITDA
 
Fiscal quarter ending March 31, 2010                                   $500,000
 
Fiscal quarter ending June 30, 2010                                      
$100,000
 
Fiscal quarter ending September 30, 2010
 
and each fiscal quarter thereafter                        $2,000,000”
 
4. A new subsection 14(c) is added to the Agreement, to read in its entirety as
follows:
 
“(c)           Termination Fee.
 
“For purposes of determining compliance with the  covenants set forth in this
Section 14, any income recognized by Borrower or its Subsidiaries after June 30,
2010, in connection with a refund or reversal of an accrual of a $2,775,000
termination fee in connection with a joint venture transaction with the Tangshan
Caofeidian Investment Corporation (whether as a result of a voluntary waiver of
such fee, a restructuring of the joint venture transaction or otherwise) shall
be excluded from the net income of Borrower and its Subsidiaries for purposes of
determining the EBITDA of Borrower and its Subsidiaries.”
 
5. Borrower shall pay an amendment and waiver fee to Lender in the amount of
$5,000.  Borrower shall pay all expenses, including attorney fees, which Lender
incurs in connection with the preparation of this Amendment and any related
documents.  All such fees and expenses maybe charged against Borrower’s loan
account
 
6. To induce Lender to enter into this Amendment, Obligors make the following
representations and warranties:
 
(a) Each recital, representation and warranty contained in this Amendment, in
the Agreement as amended by this Amendment and in the Other Agreements, is true
and correct as of the date of this Amendment and does not omit to state a
material fact required to make such recital, representation or warranty not
misleading; and
 
(b) Other than the Specific Event of Default, no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default has occurred and is continuing under the
Agreement or any of the Other Agreements.
 
7. Each Obligor waives any and all defenses, claims, counterclaims and offsets
against Lender which may have arisen or accrued through the date of this
Amendment.  Each Obligor acknowledges that Lender and its employees, officers,
agents and attorneys have made no representations or promises except as
specifically reflected in this Amendment and in the written agreements which
have been previously executed.
 
8. Each Obligor represents and warrants to Lender that this Amendment has been
approved by all necessary corporate action, and the individual signing below
represents and warrants that he or she is fully authorized to do so.
 
9. This Amendment shall not become effective until this Amendment and the
Guarantors’ Acknowledgement attached hereto have been fully executed by all
parties hereto or thereto and delivered to Lender.
 
10. Except as expressly amended hereby and by any other supplemental documents
or instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Obligors and Lender and remain in full
force and effect in accordance with their terms.
 
11. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement.  This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
EMCORE CORPORATION


By: /s/ Hong
Hou                                                                           


Title: Chief Executive
Officer                                                                           


EMCORE IRB COMPANY, LLC


By: /s/ Hong
Hou                                                                           


Title: Chief Executive
Officer                                                                           


OPTICOMM CORP.


By: /s/ Hong
Hou                                                                           


Title: Chief Executive
Officer                                                                           


EMCORE SOLAR POWER, INC.


By: /s/ Hong
Hou                                                                           


Title: Chief Executive
Officer                                                                           




BANK OF AMERICA, N.A.


By:  /s/ Joe Fudacz
 
Title:  Senior Vice President
 
 
 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ ACKNOWLEDGMENT




The undersigned guarantors acknowledge that Bank of America, N.A. (“Lender”) has
no obligation to provide them with notice of, or to obtain their consent to, the
terms of the foregoing Eighth Amendment to Loan and Security Agreement (the
“Amendment”).  The undersigned guarantors nevertheless:  (i) acknowledge and
agree to the terms and conditions of the Amendment; (ii) acknowledge that their
guaranties remain fully valid, binding, and enforceable; and (iii) waive any and
all defenses, claims, counterclaims, and offsets which they may have against
Lender through the date of the Amendment.
 
EMCORE IRB COMPANY, LLC


By: /s/ Hong
Hou                                                                           


Title: Chief Executive
Officer                                                                           


OPTICOMM CORP.


By: /s/ Hong
Hou                                                                           


Title: Chief Executive
Officer                                                                           


EMCORE SOLAR POWER, INC.


By: /s/ Hong
Hou                                                                           


Title: Chief Executive
Officer                                                                           
